              Case 2:21-mc-00005-RSL Document 2 Filed 01/15/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     NORTHWEST ADMINISTRATORS, INC., )                       Case No. MC21-0005RSL
 8                                          )
                           Plaintiff,       )
 9              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
10   J M R TRUCKING INC.,                   )                GARNISHMENT
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     BOEING EMPLOYEES CREDIT UNION,         )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
16
     for property in which the defendant/judgment debtor, J M R Trucking Inc., has a substantial
17
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
18
     Boeing Employees Credit Union. The Court having reviewed the record in this matter, it is
19
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2)
20
     submitted by plaintiffs’ counsel on January 13, 2021.
21
22         Dated this 15th day of January, 2021.
23
24                                            Robert S. Lasnik
25                                            United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
